DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  the end of the first paragraph is missing a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 10, 11, and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The aforementioned claims recite the metric “flow rate equivalent to a hole size”, recited in paragraphs 49, and 60 of the specification. The specification does not explain how this metric, in this case measured in millimeters, is measured or calculated, and instead lists the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “before or during critical functions”, with the applicant disclosing “low-RPM hot reverse engagements (paragraph 57)” as an example. Despite an example, it is unclear what the metes and bounds of relative term “critical” are (i.e. what would or would not qualify as a critical function). As such, “critical” is interpreted to not provide patentable weight to the claim.
Claims 2-13 are rejected by virtue of their dependency on claim 1. 
Claims 4, 6, 10, 11, and 17-18 recite “flow rate equivalent to a hole size”. As this metric is not clearly disclosed to one having skill in the art (see 112a rejections), it is subsequently unclear in scope. Interpreted to mean an effective flow diameter (diameter of flow passage between valve and valve housing). 
Claims 2 and 12 recite “improved compensator valve”. I is unclear what the quantitative metes and bounds of the relative term “improved” are. Interpreted as merely a name for the valve of the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorman et al (US 20030111314).

Regarding claim 1 as best understood, Moorman (FIGs 2-4) discloses “A method of improving an automotive transmission (FIG 2, system seen to be part of a transmission system), comprising: installing one or more restrictor devices (98, 78, paragraph 18) within the automotive transmission (see FIG 2); and using the one or more restrictor devices to establish a fluid flow limit that preserves line supply pressure to prevent a compensator circuit (series of conduits between 62, 79, 52, and 44) from losing pressure before or during critical functions (see FIG 4; this feature is seen to be achieved during the “function” occurring in paragraph 24; paragraph 24 states
“when the pressure in the exhaust backfill portion 64 rises above the predetermined pressure, the valve stem 106 is urged toward the first position by fluid pressure supplied to the feedback port 104 [via restrictor 78]. When the valve stem 106 is in the first position, the compensator feed valve 98 is operative to inhibit flow from the high pressure passage arrangement 56 to the exhaust backfill portion 64”; inhibiting flow [via 76 closing 98] from a high pressure passage to an exhaust read on “preserves line 

Regarding claim 2 as best understood, Moorman (FIGs 2-4) discloses “wherein the one or more restrictor devices (98, 78) includes an improved compensator valve (98) having a spool diameter (at 106) between regulating lands (larger sealing disk-shaped portions) that limits flow rate past the compensator valve (land closes 102 in FIG 3, read on “limits flow rate past the compensator valve”).”  

Regarding claim 8, Moorman (FIGs 2-4) discloses “wherein the one or more restrictor devices (98, 78) includes a restrictor device (78) placed along the compensator circuit between a compensator valve (98) and clutch drums (30) (inlet of 78 is joined to the circuit between 98 and 30 along path that starts at 101 and ends at 52; claim not seen to require the compensator valve, restrictor, and drum to be in series) to limit fluid flow through the compensator circuit (78 limits flow by closing 98 [via 104], see paragraph 24).”  

Regarding claim 9, Moorman (FIGs 2-4) discloses “wherein the restrictor device is chosen from a group consisting of a plug (78 is seen as a plug since at forms a partition in the flow path except for a choked orifice therethrough, which is functionally similar to the applicant’s restrictor plug), valve, or capillary restrictor.”  

Regarding claim 12, Moorman (FIGs 2-4) discloses “wherein the one or more restrictor devices (98, 78)  includes an improved compensator valve (98) having a spool diameter (at 106) between regulating lands (larger sealing disk-shaped portions) that limits flow rate past the compensator valve (land closes 102 in FIG 3, read on “limits flow rate past the compensator valve”); and a restrictor plug  (78 is seen as a plug 

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al (US 7438088).

    PNG
    media_image1.png
    438
    1042
    media_image1.png
    Greyscale

Regarding claim 14, Matsumoto (FIG 1) discloses “A compensator valve (FIG 1 is a spool valve, compensator in this context seen as an intended use), comprising: a cylindrical body (5) with opposing ends (top and bottom boss-shaped ends, indicated as “ends” in annotated FIG 1x above), each opposing end having a coaxial member (boss portion, circled in FIG 1x) extending away from the cylindrical body (each extends outward), each coaxial member having a smaller diameter than the cylindrical body (shown clearly in FIG 1, “ends” have far smaller diameter than body of 5) a cylindrical cavity (blind openings formed in the “ends”) extending along a partial length (see FIG 1) of the cylindrical body and open along a face of one of the coaxial members (each opening opens to the end face of the corresponding coaxial members; therefore, either cavity would read on the claimed cavity); a first set of 

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigel (US 20070235671).

Regarding claim 19, Feigel (FIGs 1-3) discloses “A restrictor plug (2), comprising: a cylindrical body (2 seen as a body comprising multiple cylindrical surfaces, like applicant’s FIG 9a) having opposing ends (left and right), each opposing end having an opening (where 14 and 9 are pointing, respectively), each opening defining opposing ends of a channel (14) longitudinally extending within the cylindrical body (see FIG 1), wherein each opening has a different diameter (see FIG 1, diameter at 9 larger than diameter where 14 is pointing), and wherein the outer surface of the cylindrical body has at least two different diameters (has at least different diameters d1 and d3, see FIG 3).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-6, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman.

Regarding claims 3 and 4 as best understood, Moorman is silent regarding “wherein the spool diameter is between 14.5542 - 14.5796 millimeters (mm)” and “wherein the spool diameter yields the flow rate equivalent to a hole size of 3.556 mm.”
	It would have been obvious, at the time to modify the dimensions of the system of Moorman to any preferred set of dimensions, in this case such that “wherein the spool diameter is between 14.5542 - 14.5796 millimeters (mm)” and “wherein the spool diameter yields the flow rate equivalent to a hole size of 3.556 mm”, as the general structure is substantially disclosed by Moorman (as set forth in claim 2), and forming the apparatus to have a preferred size to achieve the same expected result would be within routine skill in the art. A benefit for doing so would be to provide a valve of suitable size in a transmission, which is desired by Moorman.  

Regarding claims 5 and 6 as best understood, Moorman is silent regarding “wherein the spool diameter is between 14.1986 - 14.7828 mm, inclusive” and “wherein the spool diameter yields the flow rate equivalent to a hole size of 2.3622 - 4.7498 mm.”  
	It would have been obvious, at the time to modify the dimensions of the system of Moorman to any preferred set of dimensions, in this case such that “wherein the spool diameter is between 14.1986 - 14.7828 mm, inclusive” and “wherein the spool diameter yields the flow rate equivalent to a hole size of 2.3622 - 4.7498 mm”, as the general structure is substantially disclosed by Moorman (as set forth in claim 2), and forming the apparatus to have a preferred size to achieve the same expected result would be within routine skill in the art. A benefit for doing so would be to provide a valve of suitable size in a transmission, which is desired by Moorman.  

Regarding claims 10 and 11 as best understood, Moorman discloses “wherein the restrictor device is a plug having an orifice (78 is seen as a plug since at forms a partition in the flow path except for a choked orifice therethrough, which is functionally similar to the applicant’s restrictor plug)…” 
Moorman is silent regarding “that yields a flow rate equivalent to a hole size of 2.1336 - 4.7498 mm” and “wherein the orifice yields the flow rate equivalent to a hole size of 2.4892 mm”.  
It would have been obvious, at the time to modify the dimensions of the system of Moorman to any preferred set of dimensions, in this case such that it “yields a flow rate equivalent to a hole size of 2.1336 - 4.7498 mm” and “wherein the orifice yields the flow rate equivalent to a hole size of 2.4892 mm”, as the general structure is substantially disclosed by Moorman (as set forth in claim 8), and forming the apparatus to have a preferred size to achieve the same expected result would be within routine skill in the art. A benefit for doing so would be to provide a restrictor of suitable size in a transmission, which is desired by Moorman.  

Regarding claim 13, Moorman further discloses “wherein the one or more restrictor devices control fluid flow into or out of a compensator valve (paragraph 25) to establish the fluid flow limit to balance pistons (both 72’s read on “balance pistons”)...” 
Moorman is silent regarding “to below 0.0001577255 cubic meters per second (m3/s).”  
It would have been obvious, at the time to modify the design of the system of Moorman to operate under a preferred flow, in this case such that it is “below 0.0001577255 cubic meters per second (m3/s)”, as the general structure is substantially disclosed by Moorman (as set forth in claim 1), and forming the apparatus to have a preferred flow rate limit to achieve the same expected result would be within routine skill in the art. A benefit for doing so would be to provide preferred flow range suitable in a transmission, as desired by Moorman.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorman in view of Chryssochoos (US 20070004549).

Moorman is silent regarding “further comprising the step of removing an OEM compensator valve and replacing it with the improved compensator valve.”
	However, Chryssochoos (paragraph 1) teaches it is known in the art of automotive transmissions (analogous to Moorman) to “replace existing mass-produced parts in an effort to enhance particular characteristics including, inter alia, comfort, mileage, performance, reliability, style, and the like”.
	Therefore it would have been obvious, at the time of filing, to modify the assembly process of Moorman with “further comprising the step of removing an OEM compensator valve and replacing it with the improved compensator valve”, as taught by Moorman, as the final assembly is disclosed by Moorman, and assembling Moorman by replacing the previous valve with the preferred final valve would be within ordinary skill in the art. A benefit for doing so would be to save parts (only one new part) and allow the user to personalize the system, as taught by Chryssochoos.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto.

Regarding claims 15 and 16, Matsumoto is silent regarding “wherein a diameter of the cylindrical body along the spool surface is between 14.1986 - 14.7828 millimeters (mm)” and “wherein the diameter of the cylindrical body along the spool surface is between 14.5542 - 14.5796 mm.”
	It would have been obvious, at the time of filing, to modify the dimensions of the system of Moorman to any preferred set of dimensions, in this case such that “wherein a diameter of the 

Regarding claims 17 and 18 as best understood, Matsumoto is silent regarding “wherein a diameter of the cylindrical body along the spool surface yields a flow rate equivalent to a hole size of 2.3622 - 4.7498 mm” and “wherein the diameter of the cylindrical body along the spool surface yields the flow rate equivalent to the hole size of 3.556 mm.”  
	It would have been obvious, at the time to modify the dimensions of the system of Moorman to any preferred set of dimensions, in this case such that “wherein a diameter of the cylindrical body along the spool surface yields a flow rate equivalent to a hole size of 2.3622 - 4.7498 mm” and “wherein the diameter of the cylindrical body along the spool surface yields the flow rate equivalent to the hole size of 3.556 mm”, as the general structure is substantially disclosed by Matsumoto (as set forth in claim 14), and forming the apparatus to have a preferred size to achieve the same expected result would be within routine skill in the art. A benefit for doing so would be to provide a valve capable of being used in small applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Systems similar to the application are disclosed by Ball et al (US 2857780) and Park (US 5792019).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753